Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
6/27/2022 has been entered.

The claims 1, 8 and 15 have been amended. Claims 5, 12 and 19 are canceled. Claims 1-4, 6-11, 13-18 and 20-21 are pending.

Response to Amendments
Applicant’s amendments and arguments have been considered. However, the 103 rejections have been updated below.

Response to Arguments
With respect to the 103 rejection, Applicant argues that the cited references fail to disclose the limitations of claim 1, “receive, from the first user computing device, a request to pause the item capture route," and "responsive to receiving the request to pause the item capture route, generate a multi-use code, the multi-use code associated and stored with the item capture route, the generated list of items to capture, and the captured at least one item” (See Remarks at pg. 12). However, Examiner respectfully disagrees. Examiner notes that a shopper’s account history and saved shopping activity is retrieved to resume in-store shopping with an associated route (See Crutchfield, ¶0303-0304). Specifically, in Crutchfield, the app may save the user’s shopping session in a QR code for later retrieval. Examiner notes that one of ordinary skill in the art would identify that when a shopping session, which includes the in-store navigational directions of the shopping session, is saved for resuming another time would also encompass pausing and resuming the in-store navigational directions. It is important to recognize that in “considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." See In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). Accordingly, the Crutchfield reference is reasonably applied to the claimed language. See the updated rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-11, 13-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US Patent Application Publication, 2019/0186753, hereinafter referred to as Yeh) in view of Purves et al. (US Patent Application Publication, 2015/0073907, hereinafter referred to as Purves) in further view of Crutchfield (US Patent Application Publication, 2015/0112826).

As per Claim 1, Yeh discloses a computing platform, comprising: 
a)	at least one processor; a communication interface communicatively coupled to the at least one processor; and a memory storing computer-readable instructions that, when executed by the at least one processor (Yeh: Fig. 14 and ¶0188-0193: See processor coupled to interface in embodiments 2010 and 2060 of Fig. 14. The computing machine performing processing functions. The storage media stores computer-readable instructions for execution by the processor.), cause the computing platform to: 

b)	receive, from a first user computing device of a first user, user data of the first user; receive, from … user computing device of the first user, historical data including purchase data (Yeh: ¶0069-0074: User’s preferences and purchase history for products is received by the product management computing system.); 

c)	generate, based on the historical data and the user data, and using one or more machine learning datasets, a first recommendation for a first item to capture (Yeh: ¶0069-0074: The classifier model is a Gaussian Mixture Model, decision tree, Markov Decision Process, or other mathematical framework for modeling decision making. The model is trained based on historical dataset to predict a user's purchase intent based on previous products selected after entry of an item on a shopping list and user preference data received by the product management computing system. The prediction prepares an optimized listing of products for display on user interface on the user computing device.); 

d)	transmit, to the first user computing device, the generated first recommendation (Yeh: ¶0073-0075 and 0079: The product management computing system can predict preferred products based on a user’s purchase history and/or user preferences. Based on the predictions, the system can generate a recommendation for a product or an optimized list of products to a user.); 

e)	receive, from the first user computing device, acceptance of the first recommendation; based on the acceptance, request, from an entity computing system, entity data (Yeh: Fig. 9 and ¶0073-0075, 0079-0080 and 0085: The product management computing system can predict preferred products based on a user’s purchase history and/or user preferences. Based on the predictions, the system can generate a recommendation for a product or an optimized list of products to a user. The user can the select from the optimized list to request the item on the shopping list. See example of preferred product and optimized list selections in Fig. 9.); 

f)	validate, based on the acceptance, the one or more machine learning datasets (Yeh: ¶0069: An artificial neural network predictive model is trained based on historical datasets to determine user’s purchase intent for an item on a shopping list and user preference data. Specifically, the model is trained based on historical data of previous products selected on a shopping list [acceptance of recommendation] and user preference data received. Examiner notes that one of ordinary skill in the art would understand that validation is a part of training datasets in a machine learning model.);

g)	generate, based on the entity data, user data, historical data and first recommendation, and using the one or more machine learning datasets, a list of items to capture and an item capture route including instructions to capture the items, the list including at least the first item (Yeh: ¶0069-0074: The classifier model is a Gaussian Mixture Model, decision tree, Markov Decision Process, or other mathematical framework for modeling decision making. The model is trained based on historical dataset to predict a user's purchase intent based on previous products selected after entry of an item on a shopping list and user preference data received by the product management computing system. The prediction prepares an optimized listing of products for display on user interface on the user computing device.); 

h)	transmit, to the first user computing device, the generated list of items to capture and item capture route for display on the first user computing device (Yeh: Fig. 4 and 11 and ¶0133-0143: An optimized route comprises a route with the least amount of expected travel time to selected products within a particular store location.).

Yeh does not explicitly disclose; however, Purves discloses: 
b)	a second user computing device of the first user (Purves: ¶0279: A QR code may be associated with multiple devices. A user may be prompted to choose which device is relevant.)

i)	receive, from an image capture device of the first user computing device, a scan of at least one item on the generated list of items to capture indicating capture of the at least one item (Purves: ¶0093-0096 and 0180: A consumer may add an item to the shopping cart from the maintained list of consumers interested products by scanning the QR code of the product using the consumer device (herein WIVD device, see embodiment 130).); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yeh with Purves’ analysis of in-store shopping experience because the references are analogous/compatible since each is directed toward features of analyzing shopper behaviors for recommending shopper routes, and because Purves’ analysis of in-store shopping experience in Yeh would have served Yeh’s effort of optimize a shopping list of products (See Yeh, ¶0022); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Yeh does not explicitly disclose; however, Crutchfield discloses:
j)	receive, from the first user computing device, a request to pause the item capture route (Crutchfield: ¶0185, 0188-0189 and 0299-0304: The Passport app may access a shopping session with a shopping list, shopping cart contents [captured list of items and captured items] and navigation capabilities. The navigational capabilities assist shoppers with walking directions to items on their shopping list during an in-store shopping session. A customer’s in-store shopping session may be saved to be resumed elsewhere. The shopping session is stored in an ID or barcode. The request to save the shopping session may be done with the app. Examiner notes that one of ordinary skill in the art would identify that when a shopping session, which includes the in-store navigational directions of the shopping session, is saved for resuming another time would also encompass pausing and resuming the in-store navigational directions. It is important to recognize that in “considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." See In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).); 

k)	responsive to receiving the request to pause the item capture route, generate a multi-use code, the multi-use code including a string of alphanumeric characters associated and stored with the item capture route, the generated list of items to capture, and the captured at least one item (Crutchfield: ¶0185, 0188-0189 and 0299-0304: The Passport app may access a shopping session with a shopping list, shopping cart contents [captured list of items and captured items] and navigation capabilities. The navigational capabilities assist shoppers with walking directions to items on their shopping list during an in-store shopping session. A customer’s in-store shopping session may be saved to be resumed elsewhere. The shopping session is stored in an ID or barcode. The request to save the shopping session may be done with the app. See ¶0184 where the identification multi-use code is an alphanumerical ID.); and 

l)	activate the multi-use code, wherein activating the multi-use code includes user input providing authentication data (Crutchfield: ¶0310-0314: A shopper can input login credentials in the Passport app to continue a shopping session (i.e. prior interactions between the shopper and the retailer can be confirmed, the shopper may already have been associated with a unique identifier [multi-use code] and that identifier may continue to be used).);

m)	transmit, to the first user computing device, the multi-use code; receive the multi-use code and authentication data; and resume the item capture route (Crutchfield: ¶0188-0189: A customer’s in-store shopping session may be saved to be resumed elsewhere. The shopping session is stored in an ID or barcode that can be wirelessly communicated to the customer. The request to save the shopping session may be done with the app. See ¶0299-0304 where the shopping session encompasses in-store walking directions. Examiner notes that one of ordinary skill in the art would identify that when a shopping session, which includes the in-store navigational directions of the shopping session, is saved for resuming another time would also encompass pausing and resuming the in-store navigational directions. It is important to recognize that in “considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." See In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).).	

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yeh with Crutchfield’s analysis of shopper experiences to provide recommendations and in-store routes because the references are analogous/compatible since each is directed toward features of analyzing shopper behaviors for recommending shopper routes, and because Crutchfield’s analysis of shopper experiences to provide recommendations and in-store routes in Yeh would have served Yeh’s effort of optimize a shopping list of products (See Yeh, ¶0022); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8 and 15 recite limitations already addressed by the rejection of claim 1; therefore, the same rejection applies. 

As per Claim 2, Yeh in view of Purves in further view of Crutchfield discloses the computing platform of claim 1, further including instructions that, when executed, cause the computing platform to: receive, from the first user computing device, location data associated with a current location of the first user computing device; and generate, further based on the location data, the item capture route (Yeh: Fig. 6 and ¶0154-0158: The product management computing system determines the current location of the user computing device. The product management computing system determines based on the current location or origin location an optimized travel route within each selected merchant's store location based on the expected time to travel between the selected products within the store location.)

Claims 9 and 16 recite limitations already addressed by the rejection of claim 2; therefore, the same rejection applies.

As per Claim 3, Yeh in view of Purves in further view of Crutchfield discloses the computing platform of claim 1, wherein the item capture route includes instructions to capture items on the list of items to capture within a particular retail location (Yeh: Fig. 4 and 11 and ¶0102-0103, 0133-0143: The optimized list comprises placing the selected products in an order that corresponds to the optimized route of travel within the store location. The optimized list of selected items for display on a user interface. An optimized route comprises a route with the least amount of expected travel time to selected products within a particular store location.).

Claims 10 and 17 recite limitations already addressed by the rejection of claim 3; therefore, the same rejection applies.

As per Claim 4, Yeh in view of Purves in further view of Crutchfield discloses the computing platform of claim 3, wherein the instructions are provided via a map view (Yeh: Fig. 11 and ¶0042-0043: A mapping unit displays a determined optimized route for merchant locations on a user interface. The mapping unit determines a merchant location store layout. See Fig. 11 for map example.)

Claims 11 and 18 recite limitations already addressed by the rejection of claim 4; therefore, the same rejection applies.

As per Claim 6, Yeh in view of Purves in further view of Crutchfield discloses the computing platform of claim 1, further including instructions that, when executed, cause the computing platform to: receive, from the…user computing device, current location data of the…user computing device; generate, based on the current location data of the …user computing device, an updated item capture route; and transmit, to the … user computing device, the updated item capture route (Yeh: Fig. 6 and ¶0064-0067, 0079 and 0154-0158: The product management computing system determines the current location of the user computing device. The product management continually updates an analysis of user preferences and user purchase history to determine a shopping product list. The product management computing system determines based on the current location or origin location an optimized travel route within each selected merchant's store location based on the expected time to travel between the selected products within the store location. Examiner notes that Applicant’s Specification, in ¶0096, identify a multi-use code as a “unique identifier associated with the current route, items being captured, or the like.”).

Yeh does not explicitly disclose; however, Purves discloses receive, from a third user computing device of a second user different from the first user, the multi-use code;  and a third user computing device (Purves: ¶0093-0096, 0180 and 0279: A consumer may add an item to the shopping cart from the maintained list of consumer interested products by scanning the QR code of the product using the consumer device (herein WIVD device, see embodiment 130). A QR code may be associated with multiple devices. A user may be prompted to choose which device is relevant.); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yeh with Purves’ analysis of in-store shopping experience because the references are analogous/compatible since each is directed toward features of analyzing shopper behaviors for recommending shopper routes, and because Purves’ analysis of in-store shopping experience in Yeh would have served Yeh’s effort of optimize a shopping list of products (See Yeh, ¶0022); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 13 and 20 recite limitations already addressed by the rejection of claim 6; therefore, the same rejection applies.

As per Claim 7, Yeh in view of Purves in further view of Crutchfield discloses the computing platform of claim 1, further including instructions that, when executed, cause the computing platform to: determine… the at least one item on the generated list of items to capture indicating capture of the at least one item and the entity data, a cost associated with the items captured; and automatically process an event associated with the cost of the at least one item captured (Yeh: ¶0091-0095: In response to the listing of selected products on the user interface, a user can cross-off or indicate that a selected product was purchased. The user interface can display an automatic process of a summary of the price of each of the selected products and a total price of the selected products.).

Yeh does not explicitly disclose; however, Purves discloses the scan of the at least one item on the generated list of items (Purves: ¶0093-0096 and 0180: A consumer may add an item to the shopping cart from the maintained list of consumers interested products by scanning the QR code of the product using the consumer device (herein WIVD device, see embodiment 130).).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yeh with Purves’ analysis of in-store shopping experience because the references are analogous/compatible since each is directed toward features of analyzing shopper behaviors for recommending shopper routes, and because Purves’ analysis of in-store shopping experience in Yeh would have served Yeh’s effort of optimize a shopping list of products (See Yeh, ¶0022); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 14 and 21 recite limitations already addressed by the rejection of claim 7; therefore, the same rejection applies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

McGavran et al. (US 2014/0365113): A method for providing navigation instructions on a device is described. As the device traverses a navigated route according to a first mode of transportation, the method displays a first turn-by-turn navigation presentation defined for the first mode. Based on data gathered by the device, the method determines that the device is navigating the route according to a second mode of transportation. The method automatically displays a second, different turn-by-turn navigation presentation defined for the second mode.
Dong (US 2019/0034995): An intelligent shopping guide method and an intelligent shopping guide device are disclosed, which are used for providing more intelligent and personalized purchase suggestions. The intelligent shopping guide method includes the following steps: acquiring customer data of a current customer, extracting customer characteristics from the customer data, and determining a customer category to which the current customer belongs according to the extracted customer characteristics and a number of preset customer categories; according to the customer category to which the current customer belongs and a number of preset commodity types, determining a commodity type suitable for the current customer, and recommending a commodity corresponding to the commodity type suitable for the current customer to the current customer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683